 
REGISTRATION RIGHTS AGREEMENT




This Registration Rights Agreement (this "Agreement") is made and entered into
as of September 28, 2007, by and among Zhongpin Inc., a Delaware corporation
(the "Company"), and the investors signatory hereto (each an "Investor" and
collectively, the "Investors").


This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Investors (the "Purchase
Agreement").


The Company and the Investors hereby agree as follows:


1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement. As used in this Agreement, the following terms have the
respective meanings set forth in this Section 1:


“Advice” has the meaning set forth in Section 7(d).


"Commission Comments" means written comments pertaining solely to Rule 415 which
are received by the Company from the Commission, and a copy of which shall have
been provided by the Company to the Holders, to a filed Registration Statement
which either (i) requires the Company to limit the amount of shares which may be
included therein to a number of shares which is less than such amount sought to
be included thereon as filed with the Commission or (ii) requires the Company to
either exclude shares held by certain Holders or deem such Holders to be
underwriters with respect to their Registrable Securities.


“Cut Back Shares” has the meaning set forth in Section 2(b).


"Effective Date" means as to (i) the initial Registration Statement required to
be filed pursuant to Section 2(a), (ii) any additional Registration Statements
required to be filed due to SEC Restrictions and/or (iii) a Registration
Statement required to be filed under Section 2(c) the date on which such
Registration Statement is first declared effective by the Commission; provided
that the Company shall use its reasonable best efforts to cause the Effective
Date of any such Registration Statement to occur as soon as possible following
the date on which such Registration Statement is initially filed with the
Commission.


"Effectiveness Period" means, as to any Registration Statement required to be
filed pursuant to this Agreement, the period commencing on the Effective Date of
such Registration Statement and ending on the earliest to occur of (a) the
second anniversary of such Effective Date, (b) such time as all of the
Registrable Securities covered by such Registration Statement have been publicly
sold by the Holders of the Registrable Securities included therein, or (c) such
time as all of the Registrable Securities covered by such Registration Statement
may be sold by the Holders without volume restrictions pursuant to Rule 144, in
each case as determined by the counsel to the Company pursuant to a written
opinion letter to such effect, addressed and acceptable to the Company's
transfer agent and the affected Holders.
 

--------------------------------------------------------------------------------


 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.


"Filing Date" means (a) with respect to the initial Registration Statement
required to be filed pursuant to Section 2(a), the 75th day following the
Closing Date, (b) with respect to any additional Registration Statements
required to be filed due to SEC Restrictions, the 60th day following the
applicable Restriction Termination Date and (c) with respect to a Registration
Statement required to be filed under Section 2(c), the 60th day following the
date on which the Company becomes eligible to utilize Form S-3 to register the
resale of Common Stock; provided that, if the Filing Date falls on a Saturday,
Sunday or any other day which shall be a legal holiday or a day on which the
Commission is authorized or required by law or other government actions to
close, the Filing Date shall be the following Business Day.


"Holder" or "Holders" means the registered holder or holders, as the case may
be, from time to time of Registrable Securities.


“Indemnified Party” has the meaning set forth in Section 6(c).


“Indemnifying Party” has the meaning set forth in Section 6(c).


“Losses” has the meaning set forth in Section 6(a).


“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.


"Proceeding" means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.


“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.


“Registrable Securities” means: (i) the Shares, (ii) any shares of Common Stock
issuable upon exercise of warrants issued to any placement agent as compensation
in connection with the financing that is the subject of the Purchase Agreement
("Placement Agent Warrant Shares"), and (iii) any securities issued or issuable
upon any stock split, dividend or other distribution, recapitalization or
similar event, or any exercise price adjustment with respect to any of the
securities referenced in (i) or (ii) above; provided, however, following such
time as any of the securities described in clauses (i), (ii) or (iii) above (a)
have been sold by a Holder pursuant to a Registration Statement or Rule 144 or
(b) may be sold by a Holder without volume restrictions pursuant to Rule 144, as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect, addressed and acceptable to the Company's transfer agent and the
affected Holders, then such securities shall cease to be considered “Registrable
Securities” for purposes of this Agreement.
 
2

--------------------------------------------------------------------------------


 
"Registration Statement" means the registration statement required to be filed
in accordance with Section 2(a) and any additional registration statements
required to be filed hereunder, including (in each case) the Prospectus,
amendments and supplements to such registration statements or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference
therein.


“Restriction Termination Date” has the meaning set forth in Section 2(b).


"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 415" means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Restrictions” has the meaning set forth in Section 2(b).


"Securities Act" means the Securities Act of 1933, as amended.


"Shares" means the shares of Common Stock issued or issuable to the Investors
pursuant to the Purchase Agreement.


2. Registration.


(a) On or prior to the applicable Filing Date, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415, on Form S-1 (or on such other form appropriate for such purpose).
Such Registration Statement shall contain (except if otherwise required pursuant
to written comments received from the Commission upon a review of such
Registration Statement, other than as to the characterization of any Holder as
an underwriter, which shall not occur without such Holder’s written consent) the
"Plan of Distribution" attached hereto as Annex A. The Company shall use its
reasonable best efforts to cause such Registration Statement to be declared
effective under the Securities Act as soon as possible and shall use its
reasonable best efforts to keep the Registration Statement continuously
effective during the entire Effectiveness Period. By 9:30 a.m. (New York City
time) on the Business Day immediately following the Effective Date of such
Registration Statement, the Company shall file with the Commission in accordance
with Rule 424 under the Securities Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement (whether or not
such filing is technically required under such Rule).
 
3

--------------------------------------------------------------------------------


 
(b) Notwithstanding anything to the contrary contained in this Section 2, if the
Company receives Commission Comments, and following discussions with and
responses to the Commission in which the Company uses its reasonable best
efforts and time to cause as many Registrable Securities for as many Holders as
possible to be included in the Registration Statement filed pursuant to Section
2(a) without characterizing any Holder as an underwriter (and in such regard
uses its reasonable best efforts to cause the Commission to permit the affected
Holders or their respective counsel to participate in Commission conversations
on such issue together with Company Counsel, and timely conveys relevant
information concerning such issue with the affected Holders or their respective
counsel), the Company is unable to cause the inclusion of all Registrable
Securities, then the Company may, following not less than three (3) Trading Days
prior written notice to the Holders (i) remove from the Registration Statement
such Registrable Securities required by the Commission to be removed pursuant to
the Commission Comments (the “Cut Back Shares”) and/or (ii) agree to such
restrictions and limitations on the registration and resale of the Registrable
Securities, in each case as the Commission may require in order for the
Commission to allow such Registration Statement to become effective; provided,
that in no event may the Company name any Holder as an underwriter without such
Holder’s prior written consent (collectively, the “SEC Restrictions”). Unless
the SEC Restrictions otherwise require, any cut-back imposed pursuant to this
Section 2(b) shall be allocated first among the Placement Agent Warrant Shares
of the placement agents on a pro rata basis and then among the Shares of the
Holders on a pro rata basis. From and after such time as the Company is able to
effect the registration of the Cut Back Shares in accordance with any SEC
Restrictions (such date, the “Restriction Termination Date”), all provisions of
this Section 2 shall again be applicable to the Cut Back Shares (which, for
avoidance of doubt, retain their character as “Registrable Securities”) so that
the Company will be required to file with and cause to be declared effective by
the Commission such additional Registration Statements in the time frames set
forth herein as necessary to ultimately cause to be covered by effective
Registration Statements all Registrable Securities (if such Registrable
Securities cannot at such time be resold by the Holders thereof without volume
limitations pursuant to Rule 144).


(c) Promptly following any date on which the Company becomes eligible to use a
registration statement on Form S-3 to register the Registrable Securities for
resale, the Company shall file a registration statement on Form S-3 covering the
Registrable Securities (or a post-effective amendment on Form S-3 to the then
effective Registration Statement) and shall cause such Registration Statement to
be filed by the Filing Date for such Registration Statement. The Company shall
use its reasonable best efforts to cause such Registration Statement to be
declared effective under the Securities Act as soon as possible and shall use
its reasonable best efforts to keep the Registration Statement continuously
effective under the Securities Act during the entire Effectiveness Period. Such
Registration Statement shall contain (except if otherwise required pursuant to
written comments received from the Commission upon a review of such Registration
Statement, other than as to the characterization of any Holder as an
underwriter, which shall not occur without such Holder’s written consent) the
"Plan of Distribution" attached hereto as Annex A. By 9:30 a.m. (New York City
time) on the Business Day immediately following the Effective Date of such
Registration Statement, the Company shall file with the Commission in accordance
with Rule 424 under the Securities Act the final prospectus to be used in
connection with sales pursuant to such Registration Statement (whether or not
such filing is technically required under such Rule).
 
4

--------------------------------------------------------------------------------


 
(d) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Holder
Questionnaire”). Notwithstanding anything to the contrary contained herein, the
Company shall not be required to include the Registrable Securities of a Holder
in a Registration Statement who fails to furnish to the Company a fully
completed Selling Holder Questionnaire at least two Trading Days prior to the
Filing Date (subject to the requirements set forth in Section 3(a)).


3. Registration Procedures.


In connection with the Company's registration obligations hereunder, the Company
shall:


(a) Not less than four Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to each Holder copies of the “Selling Stockholders”
section of such document, the “Plan of Distribution” and any risk factor
contained in such document that addresses specifically this transaction or the
Selling Stockholders, as proposed to be filed which documents will be subject to
the review of such Holder. The Company shall not file a Registration Statement,
any Prospectus or any amendments or supplements thereto in which the “Selling
Stockholder” section thereof differs from the disclosure received from a Holder
in its Selling Holder Questionnaire (as amended or supplemented). The Company
shall not file a Registration Statement, any Prospectus or any amendments or
supplements thereto in which it (i) characterizes any Holder as an
underwriter, (ii) excludes a particular Holder due to such Holder refusing to be
named as an underwriter (except as otherwise permitted in Section 2(b)), or
(iii) reduces the number of Registrable Securities being registered on behalf of
a Holder except pursuant to, in the case of subsection (iii), the Commission
Comments, without, in each case, such Holder’s express written authorization.


(b) (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to each Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period and prepare and file with the Commission such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities; (ii) cause the related
Prospectus to be amended or supplemented by any required Prospectus supplement,
and as so supplemented or amended to be filed pursuant to Rule 424; (iii)
respond as promptly as reasonably possible to any comments received from the
Commission with respect to each Registration Statement or any amendment thereto
and, as promptly as reasonably possible provide the Holders true and complete
copies of all correspondence from and to the Commission relating to such
Registration Statement that would not result in the disclosure to the Holders of
material and non-public information concerning the Company; and (iv) comply in
all material respects with the provisions of the Securities Act and the Exchange
Act with respect to the Registration Statement(s) and the disposition of all
Registrable Securities covered by each Registration Statement.
 
5

--------------------------------------------------------------------------------


 
(c) Notify the Holders as promptly as reasonably possible (and, in the case of
(i)(A) below, not less than three Trading Days prior to such filing and in the
case of (iii) below, on the same day of receipt by the Company of such notice
from the Commission and, in the case of (v) below, not less than three Trading
Days prior to the financial statements in any Registration Statement becoming
ineligible for inclusion therein) and (if requested in writing by any such
Person) confirm such notice in writing no later than one Trading Day following
the day (i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a "review" of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement (the Company shall provide true and complete copies
thereof and all written responses thereto to each of the Holders that pertain to
the Holders as a Selling Stockholder or to the Plan of Distribution, but not
information which the Company believes would constitute material and non-public
information); and (C) with respect to each Registration Statement or any
post-effective amendment, when the same has become effective; (ii) of any
request by the Commission or any other Federal or state governmental authority
for amendments or supplements to a Registration Statement or Prospectus or for
additional information; (iii) of the issuance by the Commission of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.


(d) Use its reasonable best efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of a
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.


(e) Furnish to each Holder, without charge, at least one conformed copy of each
Registration Statement and each amendment thereto and all exhibits to the extent
requested by such Person (including those previously furnished) promptly after
the filing of such documents with the Commission.


(f) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
6

--------------------------------------------------------------------------------


 
(g) Prior to any public offering of Registrable Securities, register or qualify
such Registrable Securities for offer and sale under the securities or Blue Sky
laws of all jurisdictions within the United States as any Holder may request, to
keep each such registration or qualification (or exemption therefrom) effective
during the Effectiveness Period and to do any and all other acts or things
necessary or advisable to enable the disposition in such jurisdictions of the
Registrable Securities covered by the Registration Statement(s).


(h) Cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statement(s), which certificates shall
be free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request.


(i) Upon the occurrence of any event contemplated by Section 3(c)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.


(j) Use its reasonable best efforts to cause all Registrable Securities relating
to the Registration Statement to be listed or quoted on the OTC Bulletin Board
or any other securities exchange, quotation system or market, if any, on which
similar securities issued by the Company are then listed or traded as and when
required pursuant to the Purchase Agreement.


4. Allowable Delay. Notwithstanding anything to the contrary contained herein,
as to any Registration Statement required to be filed pursuant to Section 2, for
not more than an aggregate of 30 Trading Days (which need not be consecutive)
during the Effectiveness Period of any such Registration Statement, the Company
may delay the disclosure of material non-public information concerning the
Company, by suspending the use of any Prospectus included in any such
Registration Statement containing such material non-public information, the
disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company (an “Allowed Delay”); provided,
that the Company shall promptly (a) notify the Holders in writing of the
existence of (but in no event, without the prior written consent of a Holder,
shall the Company disclose to such Holder any of the facts or circumstances
regarding) such material non-public information giving rise to an Allowed Delay,
(b) advise the Holders in writing to cease all sales under any such Registration
Statement until the end of the Allowed Delay and (c) use commercially reasonable
efforts to terminate an Allowed Delay as promptly as practicable.
 
7

--------------------------------------------------------------------------------


 
5. Registration Expenses. All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement. In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.


6. Indemnification.


(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, investment advisors, partners, members and
employees of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys' fees) and
expenses (collectively, "Losses"), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (1) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose) or (2) in the case of an occurrence of an event of the type specified
in Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
an Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected. The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.
 
8

--------------------------------------------------------------------------------


 
(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder's failure to comply with the
prospectus delivery requirements of the Securities Act or (y) any untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement
thereto, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein not misleading to the extent, but only to the extent that, (1) such
untrue statements or omissions are based solely upon information regarding such
Holder furnished in writing to the Company by such Holder expressly for use
therein, or to the extent that such information relates to such Holder or such
Holder's proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement (it being understood that the Holder has approved
Annex A hereto for this purpose), such Prospectus or such form of Prospectus or
in any amendment or supplement thereto or (2) in the case of an occurrence of an
event of the type specified in Section 3(c)(ii)-(v), the use by such Holder of
an outdated or defective Prospectus after the Company has notified such Holder
in writing that the Prospectus is outdated or defective and prior to the receipt
by such Holder of an Advice or an amended or supplemented Prospectus, but only
if and to the extent that following the receipt of the Advice or the amended or
supplemented Prospectus the misstatement or omission giving rise to such Loss
would have been corrected. In no event shall the liability of any selling Holder
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.


(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an "Indemnified
Party"), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the "Indemnifying Party") in writing, and the Indemnifying
Party shall assume the defense thereof, including the employment of counsel
reasonably satisfactory to the Indemnified Party and the payment of all fees and
expenses incurred in connection with defense thereof; provided, that the failure
of any Indemnified Party to give such notice shall not relieve the Indemnifying
Party of its obligations or liabilities pursuant to this Agreement, except (and
only) to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.
 
9

--------------------------------------------------------------------------------


 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, effect any settlement of any pending Proceeding in respect of
which any Indemnified Party is a party, unless such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding.


All fees and expenses of the Indemnified Party (including reasonable fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section) shall be
paid to the Indemnified Party, as incurred, within ten Trading Days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).


(d) Contribution. If a claim for indemnification under Section 6(a) or 6(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission. The amount paid or payable by a party as a result
of any Losses shall be deemed to include, subject to the limitations set forth
in Section 6(c), any reasonable attorneys' or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.


The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.
 
10

--------------------------------------------------------------------------------


 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.


7. Miscellaneous.


(a) Remedies. In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.


(b) No Piggyback on Registrations. Except as and to the extent specified in
Schedule 3.1(v) to the Purchase Agreement, neither the Company nor any of its
security holders (other than the Holders in such capacity pursuant hereto) may
include securities of the Company in a Registration Statement other than the
Registrable Securities, and the Company shall not during the Effectiveness
Period enter into any agreement providing any such right to any of its security
holders.


(c) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.


(d) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c) and/or Section 4,
such Holder will forthwith discontinue disposition of such Registrable
Securities under the Registration Statement until such Holder's receipt of the
copies of the supplemented Prospectus and/or amended Registration Statement or
until it is advised in writing (the "Advice") by the Company that the use of the
applicable Prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.


(e) Piggy-Back Registrations. If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, then the Company shall send to each Holder written notice of such
determination and, if within fifteen calendar days after receipt of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.
 
11

--------------------------------------------------------------------------------


 
(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this Section 7(f), may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given, unless the same shall be in writing and signed by the Company and the
Holders of no less than a majority in interest of the then outstanding
Registrable Securities. Notwithstanding the foregoing, a waiver or consent to
depart from the provisions hereof with respect to a matter that relates
exclusively to the rights of certain Holders and that does not directly or
indirectly affect the rights of other Holders may be given by Holders of at
least a majority of the Registrable Securities to which such waiver or consent
relates; provided, further that no amendment or waiver to any provision of this
Agreement relating to naming any Holder or requiring the naming of any Holder as
an underwriter may be effected in any manner without such Holder’s prior written
consent. Section 2(a) may not be amended or waived except by written consent of
each Holder affected by such amendment or waiver.


(g) Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Trading Day, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Trading Day or later than 5:30
p.m. (New York City time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:
 
If to the Company:
Zhongpin Inc.
 
21 Changshe Road
 
Changge City, Henan Province
 
People’s Republic of China 461500
 
Attn: Chief Executive Officer
 
Facsimile:



With a copy to:
Pryor Cashman LLP
 
410 Park Avenue
 
New York, New York 10022
 
Attn: Eric Hellige, Esq.
 
Facsimile: (212) 798-6380



12

--------------------------------------------------------------------------------


 


If to a Investor:
To the address set forth under such Investor's name on the signature pages
hereto.

 
If to any other Person who is then the registered Holder:
 

 
To the address of such Holder as it appears in the stock transfer books of the
Company



or such other address as may be designated in writing hereafter, in the same
manner, by such Person.


(h) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder. The Company may not assign its rights
or obligations hereunder without the prior written consent of each Holder. Each
Holder may assign their respective rights hereunder in the manner and to the
Persons as permitted under the Purchase Agreement.


(i) Execution and Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement. In
the event that any signature is delivered by facsimile transmission, such
signature shall create a valid binding obligation of the party executing (or on
whose behalf such signature is executed) the same with the same force and effect
as if such facsimile signature were the original thereof.


(j) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective Affiliates, employees or agents) will
be commenced in the New York Courts. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any Proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of this Agreement,
then the prevailing party in such Proceeding shall be reimbursed by the other
party for its attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
13

--------------------------------------------------------------------------------


 
(k) Cumulative Remedies. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.


(l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(m) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


(n) Independent Nature of Investors' Obligations and Rights. The obligations of
each Investor under this Agreement are several and not joint with the
obligations of each other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under this
Agreement. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement or any other Transaction Document. Each Investor
acknowledges that no other Investor will be acting as agent of such Investor in
enforcing its rights under this Agreement. Each Investor shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Investor to be joined as an additional party in any Proceeding for such
purpose. The Company acknowledges that each of the Investors has been provided
with the same Registration Rights Agreement for the purpose of closing a
transaction with multiple Investors and not because it was required or requested
to do so by any Investor.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES TO FOLLOW]


14

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 

        ZHONGPIN INC.  
   
   
    By:  
/s/ Xianfu Zhu
 

--------------------------------------------------------------------------------

Name: Xianfu Zhu   Title: Chief Executive Officer

 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES OF INVESTORS TO FOLLOW]


15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.





 
NAME OF INVESTING ENTITY
       
Pinnacle China Fund, L.P.
       
By:
/s/ Barry M. Kitt
   
Name: Barry M. Kitt
 
Title:
Sole Member, Pinnacle Fund Management, L.L.C., The General Partner of Pinnacle
Advisers, L.P., The General Partner of The Pinnacle Fund, L.P.
       
ADDRESS FOR NOTICE
 
     
c/o The Pinnacle China Fund, L.P.
 
4965 Preston Park Blvd., Suite 240
 
Plano, TX 75093
 
Attn: Barry M. Kitt
 
Tel:   972-985-2121
 
Fax:   972-985-2122
 
bk@pinnaclechinafund.com
       
NAME OF INVESTING ENTITY
       
JLF Offshore Fund, Ltd.
       
By:
/s/ Hien Tran
   
Name: Hien Tran
   
Title: CFO
       
ADDRESS FOR NOTICE
 
     
c/o JLF Asset Management, LLC
 
2775 Via de la Valle, Suite 204
 
Del Mar, CA 92014
 
Attn: Hien Tran
 
Tel:   858-259-3440
 
Fax:   858-259-3449
 
htran@jlfllc.com

 
16

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
JLF Partners,I, LP
       
By:
/s/ Hien Tran
   
Name: Hien Tran
   
Title: CFO
       
ADDRESS FOR NOTICE
 
     
c/o JLF Asset Management, LLC
 
2775 Via de la Valle, Suite 204
 
Del Mar, CA 92014
 
Attn: Hien Tran
 
Tel:   858-259-3440
 
Fax:   858-259-3449
 
htran@jlfllc.com
       
NAME OF INVESTING ENTITY
       
JLF Concentrated Partners, LP
       
By:
/s/ Hien Tran
   
Name: Hien Tran
   
Title: CFO
       
ADDRESS FOR NOTICE
 
     
c/o JLF Asset Management, LLC
 
2775 Via de la Valle, Suite 204
 
Del Mar, CA 92014
 
Attn: Hien Tran
 
Tel:   858-259-3440
 
Fax:   858-259-3449
 
htran@jlfllc.com
             
NAME OF INVESTING ENTITY
       
JLF Partners II, LP
       
By:
/s/ Hien Tran
 
 
Name: Hien Tran
 
 
Title: CFO
       
ADDRESS FOR NOTICE
 
   
c/o JLF Asset Management, LLC
 
2775 Via de la Valle, Suite 204
 
Del Mar, CA 92014
 
Attn: Hien Tran
 
Tel:   858-259-3440
 
Fax:   858-259-3449
 
htran@jlfllc.com

 
17

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
     
Black River Commodity Select Fund Ltd.
       
By:
/s/ Guilherne Schmidt
   
Name: Guilherne Schmidt
   
Title: Director
       
ADDRESS FOR NOTICE
 
   
Black River Asset Management LLC
 
12700 Whitewater Drive
 
Minnetonka, MN 55343-9438
 
Attn: Richard Gammill
 
T:   952-984-3173
 
F:   952-249-4038
 
Richard.Gammill@black-river.com
       
NAME OF INVESTING ENTITY
       
Bear Stearns Security Corp FBO J Steven Emerson Roth IRA
       
By:
/s/ J. Steve Emerson
   
Name: J. Steve Emerson
   
Title: Sole Beneficiary
       
ADDRESS FOR NOTICE
 
   
c/o Steve Emerson
 
1522 Ensley Ave
 
Los Angeles, CA 90024
 
Attn: Steve Emerson
 
Tel:   310-553-4151
 
Fax:   310-553-4187
 
semerson@emersonig.com

 
18

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Bear Stearns Security Corp FBO J Steven Emerson IRA R/O II
             
By:
/s/ J. Steve Emerson
   
Name: J. Steve Emerson
   
Title: Sole Beneficiary
       
ADDRESS FOR NOTICE
 
   
c/o Steve Emerson
 
1522 Ensley Ave
 
Los Angeles, CA 90024
 
Attn: Steve Emerson
 
Tel:   310-553-4151
 
Fax:   310-553-4187
 
semerson@emersonig.com
       
NAME OF INVESTOR
             
/s/ J. Steve Emerson
 
Steve Emerson
             
ADDRESS FOR NOTICE
 
   
c/o Steve Emerson
 
1522 Ensley Ave
 
Los Angeles, CA 90024
 
Attn: Steve Emerson
 
Tel: 310-553-4151
 
Fax: 310-553-4187
 
semerson@emersonig.com
       
NAME OF INVESTING ENTITY
       
Emerson Partners
       
By:
/s/ Steve Emerson
   
Name: Steve Emerson
   
Title: Chief Investment Officer
       
ADDRESS FOR NOTICE
 
   
c/o Steve Emerson
 
1522 Ensley Ave
 
Los Angeles, CA 90024
 
Attn: Steve Emerson
 
Tel:   310-553-4151
 
Fax:   310-553-4187
 
semerson@emersonig.com

 
19

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Jayhawk Private Equity Fund, L.P.
       
By:
/s/ Michael D. Schmitz
   
Name: Michael D.Schmitz
   
Title: CFO of GP of GP
       
ADDRESS FOR NOTICE
 
     
c/o Jayhawk Private Equity GP. L.P.
 
5410 West 61st Place, Suite 100
 
Mission, KS 66205
 
Attn: Michael D. Schmitz
 
T:   913-642-2611
 
F:   913-642-8661
 
mike.schmitz@jayhawkcapital.com
             
NAME OF INVESTING ENTITY
       
Jayhawk Private Equity Co-Invest Fund, L.P.
       
By:
/s/ Michael D. Schmitz
   
Name: Michael D.Schmitz
   
Title: CFO of GP of GP
       
ADDRESS FOR NOTICE
 
     
c/o Jayhawk Private Equity GP. L.P.
 
5410 West 61st Place, Suite 100
 
Mission, KS 66205
 
Attn: Michael D. Schmitz
 
T:   913-642-2611
 
F:   913-642-8661
 
mike.schmitz@jayhawkcapital.com

 
20

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
CAMOFI Master LDC
       
By:
/s/ Jeffrey M. Haas
   
Name: Jeffrey M. Haas
   
Title: Authorized Signatory
       
ADDRESS FOR NOTICE
 
     
CAMOFI Master LDC
 
c/o Centrecourt Asset Management, LLC
 
350 Madison Avenue, 8th Floor
 
New York, NY 10017
 
Attn: Jeffrey M. Haas
 
T:   646-758-6750
 
F:   646-758-6751
 
Jhaas@centrecourtam.com
       
NAME OF INVESTING ENTITY
       
CAMHZN Master LDC
       
By:
/s/ Jeffrey M. Haas
   
Name: Jeffrey M. Haas
   
Title: Authorized Signatory
       
ADDRESS FOR NOTICE
 
   
CAMOFI Master LDC
 
c/o Centrecourt Asset Management, LLC
 
350 Madison Avenue, 8th Floor
 
New York, NY 10017
 
Attn: Jeffrey M. Haas
 
T:   646-758-6750
 
F:   646-758-6751
 
Jhaas@centrecourtam.com
       
NAME OF INVESTING ENTITY
       
QVT Fund LP
       
By:
/s/ Yi Cen
   
Name: Yi Cen
   
Title: Authorized Signatory
       
ADDRESS FOR NOTICE
 
   
QVT Financial
 
1177 6th Avenue, 9th Floor
 
New York, NY 10036
 
Attn: Yi Cen / Michael Rosenthal
 
T:   212-705-8800
 
F:   212-705-8801
 
michael.rosenthal@qvt.com LP

 
21

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
     
Qwuintessence Fund LP
       
By:
/s/ Yi Cen
   
Name: Yi Cen
   
Title: Authorized Signatory
       
ADDRESS FOR NOTICE
 
     
QVT Financial
 
1177 6th Avenue, 9th Floor
 
New York, NY 10036
 
Attn: Yi Cen / Michael Rosenthal
 
T:   212-705-8800
 
F:   212-705-8801
 
michael.rosenthal@qvt.com LP
     
NAME OF INVESTING ENTITY
       
Atlas Allocation Fund L.P.
       
By:
/s/ Robert Alpert
   
Name: Robert Alpert
   
Title: President
       
ADDRESS FOR NOTICE
 
     
Atlas Capital Management
 
100 Crescent Court, Suite 880
 
Dallas, TX 75201
 
Attn: Caryn Peeples
 
T:   214-999-6082
 
F:   214-999-6095
 
Caryn@atlascap.net

 
22

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Southwell Partners, L.P..
       
By:
/s/ Wilson Jaeggli
   
Name: Wilson Jaeggli
   
Title: Managing Director
       
ADDRESS FOR NOTICE
 
     
Southwell Partners
 
1901 North Akard Street
 
Dallas, TX 75201
 
Attn: Wilson Jaeggli
 
T: 214-922-9696
 
F: 214-922-9699
 
wilson@southwellpartners.com
       
NAME OF INVESTING ENTITY
       
Regent Street Fund I LLC
       
By:
/s/ Kent Y. Whitaker
   
Name: Kent Y. Whitaker
   
Title: Managing Member of Managing Member
       
ADDRESS FOR NOTICE
 
     
Regent Street Fund I LLC
 
140 East 45th Street, 18th Floor
 
New York, NY 10017
 
Attn: Kent Whitaker
 
T:   212-763-3733
 
F:
 
Email: kwhitaker@regentstreetcap.com
       
NAME OF INVESTING ENTITY
       
Heller Capital Investments, LLC
       
By:
/s/ Ronald I. Heller
   
Name: Ronald I. Heller
   
Title: CIO
       
ADDRESS FOR NOTICE
 
     
c/o: Heller Capital Investments, LLC
 
700 East Palisade Avenue, 1st Floor
 
Englewood Cliffs, NJ 07632
 
Attn: Steven Hart
 
T: 201-816-4235
 
F: 201-569-5014
 
Shart@hellercapitalpartners.com

 
23

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Westpark Capital, L.P.
       
By:
/s/ Patrick J. Brosnahan
   
Name: Patrick J. Brosnahan
   
Title: General Partner
       
ADDRESS FOR NOTICE
 
     
Westpark Capital, L.P.
 
4965 Preston Park Blvd, Suite 220
 
Plano, TX 75093
 
Attn: Patrick J. Brosnahan
 
T:   972-985-2127
 
F:   972-985-2161
 
pat@westparkfund.com
     
NAME OF INVESTING ENTITY
     
Whitebox Intermarket Partners, LP
       
By:
/s/ Jonathan Wood
   
Name: Jonathan Wood
   
Title: Director - COO
       
ADDRESS FOR NOTICE
 
     
c/o: Whitebox Advisors, LLC
 
3033 Excelsior Blvd., Suite 300
 
Minneapolis, MN 55416
 
Attn: Barb Reller
 
T:   612-253-6014
 
F:   612-253-6114
 
breller@whiteboxadvisors.com
       
NAME OF INVESTING ENTITY
       
Straus Partners, LP
       
By:
/s/ Craig Connors
   
Name: Craig Connors
   
Title: CFO
       
ADDRESS FOR NOTICE
 
   
Straus Asset Management
 
320 Park Avenue, 10th Floor
 
New York, NY 10022
 
Attn: Craig Connors
 
T:   212-415-7274
 
F:   212-415-7256
 
cconnors@strauspartners.com

 
24

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Straus-GEPT Partners, LP
       
By:
/s/ Craig Connors
   
Name: Craig Connors
   
Title: CFO
       
ADDRESS FOR NOTICE
 
     
Straus Asset Management
 
320 Park Avenue, 10th Floor
 
New York, NY 10022
 
Attn: Craig Connors
 
T:   212-415-7274
 
F:   212-415-7256
 
cconnors@strauspartners.com
       
NAME OF INVESTING ENTITY
       
Alder Capital Partners I, L.P.
       
By:
/s/ Michael Licosati
   
Name: Michael Licosati
   
Title: Managing Partner, Alder Capital LLC
       
ADDRESS FOR NOTICE
 
     
c/o Alder Capital
 
12750 High Bluff Drive, Suite 120
 
San Diego, CA 92130
 
Attn: Mchael Licosati
 
T:   858-259-3900, Ext 101
 
F:   858-259-3272
 
mlicosati@aldercap.com

 
25

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Alder Offshore Partners, Ltd.
       
By:
/s/ Michael Licosati
   
Name: Michael Licosati
   
Title: Managing Partner, Alder Capital LLC
       
ADDRESS FOR NOTICE
 
     
c/o Alder Capital
 
12750 High Bluff Drive, Suite 120
 
San Diego, CA 92130
 
Attn: Mchael Licosati
 
T:   858-259-3900, Ext 101
 
F:   858-259-3272
 
mlicosati@aldercap.com
       
NAME OF INVESTING ENTITY
       
Lake Street Fund, L.P.
       
By:
/s/ Scott W. Hood
   
Name: Scott W. Hood
   
Title: Managing Director
       
ADDRESS FOR NOTICE
 
     
First Wilshire Securities Management, Inc.
 
1224 East Green Street, Suite 200
 
Pasadena, CA 91106
 
Attn: Scott Hood
 
T:   626-796-6622
 
F:   626-796-8990
 
scott@firstwilshire.com
       
NAME OF INVESTING ENTITY
       
Gregory Cook Wedbush Morgan Sec Inc. CTDN
  IRA Contributory 1/16/02        
By:
/s/ Gregory Cook
   
Name: Gregory Cook
   
Title: Acct owner
       
ADDRESS FOR NOTICE
 
   
Gregory Cook
 
5132 Jessen Drive
 
La Canada Flintridge, CA 91011
 
Attn: Gregory Cook
 
T:   818-644-0485
 
F:   866-882-8797
 
gregoryacook@yahoo.com

 
26

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Fred L. Astman Wedbush Morgan Securities Inc. CTDN
  IRA R/O Holding 10/13/92        
By:
/s/ Fred L. Astman
   
Name: Fred L. Astman
   
Title: Acct owner
       
ADDRESS FOR NOTICE
 
     
Fred L. Astman
 
1224 East Green Street, Suite 200
 
Pasadena, CA 91106
 
Attn: Fred L. Astman
 
T:   626-796-6622
 
F:   626-796-8990
       
NAME OF INVESTING ENTITY
       
John Peter Selda Wedbush Morgan Securities Inc. CTDN
 
IRA Contributory 08/27/96
       
By:
/s/ John Peter Selda
   
Name: John Peter Selda
   
Title: Acct Owner
       
ADDRESS FOR NOTICE
 
     
John Peter Selda
 
350 Sharon Park Drive #S-1
 
Menlo Park, CA 94025
 
Attn: John Peter Selda
 
T:  805-443-4345

 
27

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Kensington Partners LP
             
By:
/s/ Richard J. Keim
   
Name: Richard J. Keim
   
Title: Managing Partner
       
ADDRESS FOR NOTICE
 
     
Kensington Partners LP
 
200 Park Avenue, Suite 3300
 
New York, NY 10166
 
Attn: Richard J. Keim
 
T:   212-808-2441
 
F:   212-808-7306
 
kensingtonlp@earthlink.net
       
NAME OF INVESTING ENTITY
       
Bald Eagle Fund Ltd.
             
By:
/s/ Richard J. Keim
   
Name: Richard J. Keim
   
Title: Managing Partner
       
ADDRESS FOR NOTICE
 
   
Kensington Partners LP
 
200 Park Avenue, Suite 3300
 
New York, NY 10166
 
Attn: Richard J. Keim
 
T:   212-808-2441
 
F:   212-808-7306
 
kensingtonlp@earthlink.net
       
NAME OF INVESTING ENTITY
     
Charles Nirenberg
       
By:
/s/ Richard J. Keim
   
Name: Richard J. Keim
   
Title: Managing Partner, Kensington Management Group, LLC
       
ADDRESS FOR NOTICE
 
   
Kensington Partners LP
 
200 Park Avenue, Suite 3300
 
New York, NY 10166
 
Attn: Richard J. Keim
 
T:   212-808-2441
 
F:   212-808-7306
 
kensingtonlp@earthlink.net

 
28

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Peter B. Orthwien Family Trust
       
By:
/s/ Richard J. Keim
 
 
Name: Richard J. Keim
 
 
Title: Managing Partner, Kensington Management Group, LLC
       
ADDRESS FOR NOTICE
 
   
Kensington Partners LP
 
200 Park Avenue, Suite 3300
 
New York, NY 10166
 
Attn: Richard J. Keim
 
T:   212-808-2441
 
F:   212-808-7306
 
kensingtonlp@earthlink.net
       
NAME OF INVESTING ENTITY
       
Guerrilla Partners LP
       
By:
/s/ Peter Siris
   
Name: Peter Siris
   
Title: Managing Director
       
ADDRESS FOR NOTICE
 
     
c/o Guerrilla Capital
 
237 Park Ave 9th Fl
 
New York, NY 10017
 
Attn: Peter Siris
 
Tel:   212-692-7692
 
Fax:   212-692-7624
 
Email: psiris@ix.netcom.com

 
29

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Hua - Mei Century Partners, LP
       
By:
/s/ Peter Siris
   
Name: Peter Siris
   
Title: Managing Director
       
ADDRESS FOR NOTICE
 
     
c/o Guerrilla Capital
 
237 Park Ave 9th Fl
 
New York, NY 10017
 
Attn: Peter Siris
 
Tel:   212-692-7692
 
Fax:   212-692-7624
 
Email: psiris@ix.netcom.com
       
NAME OF INVESTING ENTITY
       
Clarus Capital LLC
       
By:
/s/ Ephraim Fields
   
Name: Ephraim Fields
   
Title: Managing Member
       
ADDRESS FOR NOTICE
 
   
Clarus Capital
 
237 Park Avenue, 9th Floor
 
New York, NY 10017
 
Attn: Ephraim Fields
 
T:   212-808-7330
 
F:   212-208-7335
 
ephraim@claruscapitallp.com
     
NAME OF INVESTING ENTITY
       
Clarus Capital Offshore Ltd.
       
By:
/s/ Ephraim Fields
   
Name: Ephraim Fields
   
Title: Managing Member
       
ADDRESS FOR NOTICE
 
     
Clarus Capital
 
237 Park Avenue, 9th Floor
 
New York, NY 10017
 
Attn: Ephraim Fields
 
T:   212-808-7330
 
F:   212-208-7335
 
ephraim@claruscapitallp.com

 
30

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Fort Mason Master, LP
       
By:
/s/ Dan German
   
Name: Dan German
   
Title: Managing Member
       
ADDRESS FOR NOTICE
 
     
Fort Mason Capital, LLC
 
580 California Street, Suite 1925
 
San Francisco, CA 94104
 
Attn: Marshall Jensen / David Smolen
 
T:   415-288-8100
 
F:   415-288-8113
 
mjensen@fortmasoncapital.com /
 
Dsmolen@fortmasoncapital.com
       
NAME OF INVESTING ENTITY
       
Fort Mason Partners, LP
       
By:
/s/ Dan German
   
Name: Dan German
   
Title: Managing Member
       
ADDRESS FOR NOTICE
 
     
Fort Mason Capital, LLC
 
580 California Street, Suite 1925
 
San Francisco, CA 94104
 
Attn: Marshall Jensen / David Smolen
 
T:   415-288-8100
 
F:   415-288-8113
 
mjensen@fortmasoncapital.com /
 
Dsmolen@fortmasoncapital.com

 
31

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Third Coast Capital, QP, L.P.
       
By:
/s/ David May
   
Name: David May
   
Title: Managing Member, Third Coast Capital GP, LLC (the general partner of
Third Coast Capital Management, L.P.)
       
ADDRESS FOR NOTICE
 
     
Third Coast Capital
 
5914 W. Courtyard Dr., Suite 190
 
Austin, TX 78730
 
Attn: Stephanie Harper
 
T:   512-306-7277
 
F:   512-306-0267
 
stephanie@thirdcoastcap.com
       
NAME OF INVESTING ENTITY
       
Third Coast Capital, L.P.
       
By:
/s/ David May
   
Name: David May
   
Title:   Managing Member, Third Coast Capital GP, LLC (the general partner of
Third Coast Capital Management, L.P.)
       
ADDRESS FOR NOTICE
 
     
Third Coast Capital
 
5914 W. Courtyard Dr., Suite 190
 
Austin, TX 78730
 
Attn: Stephanie Harper
 
T:   512-306-7277
 
F:   512-306-0267
 
stephanie@thirdcoastcap.com
     
NAME OF INVESTING ENTITY
       
Third Coast Capital Offshore, Ltd.
       
By:
/s/ David May
   
Name: David May
   
Title: Director
       
ADDRESS FOR NOTICE
 
     
Third Coast Capital
 
5914 W. Courtyard Dr., Suite 190
 
Austin, TX 78730
 
Attn: Stephanie Harper
 
T:   512-306-7277
 
F:   512-306-0267
 
stephanie@thirdcoastcap.com

 
32

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Centaur Value Fund, L.P.
       
By:
/s/ Zeke Ashton
   
Name: Zeke Ashton
   
Title: Managing Partner, Centaur Capital
       
ADDRESS FOR NOTICE
 
     
Centaur Capital Partners
 
1460 Main Street, Suite 234
 
Southlake, TX 76092
 
Attn: Zeke Ashton
 
T:   817-488-9632, ext 101
 
F:   817-488-9648
 
zashton@centaurcapital.com
       
NAME OF INVESTING ENTITY
       
United Centaur Master Fund
       
By:
/s/ Zeke Ashton
   
Name: Zeke Ashton
   
Title: Managing Partner
       
ADDRESS FOR NOTICE
 
     
Centaur Capital Partners
 
1460 Main Street, Suite 234
 
Southlake, TX 76092
 
Attn: Zeke Ashton
 
T:   817-488-9632, ext 101
 
F:   817-488-9648
 
zashton@centaurcapital.com

 
33

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Ancora Greater China Fund, LP
       
By:
/s/ John P. Micklitsch
   
Name: John P. Micklitsch
   
Title: VP
       
ADDRESS FOR NOTICE
 
   
Ancora Advisors, LLC
 
One Chagrin Highlands
 
2000 Auburn Drive, #300
 
Cleveland, OH 44122
 
Attn: John P. Micklitsch
 
T: 216-593-5074
 
F: 216-825-4001
 
johnmick@ancora.ws
       
NAME OF INVESTING ENTITY
       
MidSouth Investor Fund LP
       
By:
/s/ Lyman O. Heidtke
   
Name: Lyman O. Heidtke
   
Title: General Partner
       
ADDRESS FOR NOTICE
 
     
c/o Heidtke & Company, Inc.
 
201 4th Ave. North, Suite 1950
 
Nashville, TN 37219
 
Attn: L.O. Heidtke
 
T: 615-254-0992
 
F: 615-254-1603
 
buzz@msifund.com
     
NAME OF INVESTING ENTITY
     
Diamond Opportunity Fund, LLC
       
By:
/s/ Richard Marks
   
Name: Richard Marks
   
Title: Managing Director
       
ADDRESS FOR NOTICE
 
   
c/o Diamond Opportunity
 
500 Skokie Blvd., Suite 300
 
Northbrook, IL 60062
 
Attn: Richard Marks
 
T: 847-559-1002
 
F: 847-919-4410
 
rmarks@diagrp.com

 
34

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
     
Glacier Partners
       
By:
/s/ Peter Castellanos
   
Name: Peter Castellanos
   
Title: Partner
       
ADDRESS FOR NOTICE
 
   
Glacier Partners
 
812 Anacapa Street, Suite B
 
Santa Barbara, CA 93101
 
T:   805-564-6769
 
F:   805-564-6776
 
Attn: Peter Castellanos
 
peter@glacierasset.com
     
NAME OF INVESTING ENTITY
     
The USX China Fund
       
By:
/s/ Stephen L. Pair
   
Name: Stephen L. Pair
   
Title: Portfolio Manager
       
ADDRESS FOR NOTICE
 
   
Parr Financial Group, LLC
 
5700 Poplar Avenue, Suite 3117
 
Memphis, TN 38137
 
Attn: Kim
 
T:   901-680-5266
 
F:   901-680-5587

 
35

--------------------------------------------------------------------------------


 

 
NAME OF INVESTING ENTITY
       
Berlin Capital Growth, L.P.
       
By:
/s/ Thomas G. Berlin
   
Name: Thomas G. Berlin
   
Title: Managing Member
       
ADDRESS FOR NOTICE
 
   
Berlin Financial Ltd
 
1325 Carnegie Avenue
 
Cleveland, OH 44115
 
Attn: Thomas G. Berlin
 
T:   216-479-0400
 
F:   216-623-1787
 
schapman@berlinfinancialltd.com

 
36

--------------------------------------------------------------------------------


 
Annex A


Plan of Distribution


The Selling Stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of Common Stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions. These sales may be at
fixed or negotiated prices. The Selling Stockholders may use any one or more of
the following methods when selling shares:


·
ordinary brokerage transactions and transactions in which the broker-dealer
solicits Investors;



·
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;



·
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;



·
an exchange distribution in accordance with the rules of the applicable
exchange;



·
privately negotiated transactions;



·
to cover short sales made after the date that this Registration Statement is
declared effective by the Commission;



·
broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;



·
a combination of any such methods of sale; and



·
any other method permitted pursuant to applicable law.



The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.


Broker-dealers engaged by the Selling Stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.


The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of Common Stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 
37

--------------------------------------------------------------------------------


 
Upon the Company being notified in writing by a Selling Stockholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Common Stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such the shares of Common Stock were sold, (iv)the
commissions paid or discounts or concessions allowed to such broker-dealer(s),
where applicable, (v) that such broker-dealer(s) did not conduct any
investigation to verify the information set out or incorporated by reference in
this prospectus, and (vi) other facts material to the transaction. In addition,
upon the Company being notified in writing by a Selling Stockholder that a donee
or pledgee intends to sell more than 500 shares of Common Stock, a supplement to
this prospectus will be filed if then required in accordance with applicable
securities law.


The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.


The Selling Stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of Shares
will be paid by the Selling Stockholder and/or the purchasers. Each Selling
Stockholder has represented and warranted to the Company that it acquired the
securities subject to this Registration Statement in the ordinary course of such
Selling Stockholder’s business and, at the time of its purchase of such
securities such Selling Stockholder had no agreements or understandings,
directly or indirectly, with any person to distribute any such securities.


The Company has advised each Selling Stockholder that it may not use shares
registered on this Registration Statement to cover short sales of Common Stock
made prior to the date on which this Registration Statement shall have been
declared effective by the Commission. If a Selling Stockholder uses this
prospectus for any sale of the Common Stock, it will be subject to the
prospectus delivery requirements of the Securities Act. The Selling Stockholders
will be responsible to comply with the applicable provisions of the Securities
Act and Exchange Act, and the rules and regulations thereunder promulgated,
including, without limitation, Regulation M, as applicable to such Selling
Stockholders in connection with resales of their respective shares under this
Registration Statement.


The Company is required to pay all fees and expenses incident to the
registration of the shares, but the Company will not receive any proceeds from
the sale of the Common Stock. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
 
38

--------------------------------------------------------------------------------


 
Annex B


ZHONGPIN INC.


Selling Securityholder Notice and Questionnaire


The undersigned beneficial owner of common stock (the “Common Stock”), of
Zhongpin Inc., a Delaware corporation (the “Company”), understands that the
Company has filed or intends to file with the Securities and Exchange Commission
(the “Commission”) a Registration Statement for the registration and resale of
the Registrable Securities, in accordance with the terms of the Registration
Rights Agreement, dated as of September 28, 2007 (the “Registration Rights
Agreement”), among the Company and the Investors named therein. A copy of the
Registration Rights Agreement is available from the Company upon request at the
address set forth below. All capitalized terms used and not otherwise defined
herein shall have the meanings ascribed thereto in the Registration Rights
Agreement.


The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:


QUESTIONNAIRE


1. Name.
 



 
(a)
Full Legal Name of Selling Securityholder
                           
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:
                           
(c)
Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):
             


2. Address for Notices to Selling Securityholder:

        

Telephone:
  

Fax:
   

Contact Person:
  

 
39

--------------------------------------------------------------------------------




3. Beneficial Ownership of Registrable Securities:
 



 
Type and Principal Amount of Registrable Securities beneficially owned:
                   

 
 
4. Broker-Dealer Status:



 
(a)
Are you a broker-dealer?

 
Yes o   No o 



 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.




 
(b)
Are you an affiliate of a broker-dealer?



Yes o   No o 



 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?



Yes o   No o 



 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.



5. Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.


Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
State any exceptions here:



 
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:
                      

 
40

--------------------------------------------------------------------------------



6. Relationships with the Company:


Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.


State any exceptions here:
 

           





7. The Company has advised each Selling Stockholder that it may not use shares
registered on the Registration Statement to cover short sales of Common Stock
made prior to the date on which the Registration Statement is declared effective
by the Commission, in accordance with 1997 Securities and Exchange Commission
Manual of Publicly Available Telephone Interpretations Section A.65. If a
Selling Stockholder uses the prospectus for any sale of the Common Stock, it
will be subject to the prospectus delivery requirements of the Securities Act.
The Selling Stockholders will be responsible to comply with the applicable
provisions of the Securities Act and Exchange Act, and the rules and regulations
thereunder promulgated, including, without limitation, Regulation M, as
applicable to such Selling Stockholders in connection with resales of their
respective shares under the Registration Statement.


The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the Effective Date for the Registration Statement.


By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of the Registration Statement
and the related prospectus.


IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.
 
Dated:
   
Beneficial Owner:
                     
By:
          
Name:
       
Title:

 
41

--------------------------------------------------------------------------------


 
PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED NOTICE AND QUESTIONNAIRE, AND
RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:


Pryor Cashman LLP
410 Park Avenue
New York, New York 10022
Attn: Eric Hellige, Esq.
Facsimile: (212) 798-6380


42

--------------------------------------------------------------------------------

